Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made this
6th day of October, 2009, by and between Inovio Biomedical Corporation, a
Delaware corporation (the “Company”) and Avtar Dhillon, M.D. (the “Employee”),
currently residing at 5820 Sagebrush Road, La Jolla, CA, 92037.  The Company or
Employee are sometimes referred to herein as “party” or collectively the
“parties”.

 

RECITALS

 

WHEREAS, Employee and Company entered into that certain Employment Agreement
dated December 5, 2008 (the “Prior Agreement”) pursuant to which the Employee
has served as President of the Company; and

 

WHEREAS, the parties desire to amend and restate the Prior Agreement to, among
other things, provide that the Employee will serve as the Company’s Executive
Chairman and lengthen the term of Employee’s service to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and the continued employment of Employee by the Company under this
Agreement, the parties agree as follows:

 

ARTICLE 1

 

EMPLOYMENT

 

1.1                                 Employment:  The Company hereby employs the
Employee to serve as Executive Chairman, or in such other capacity as may be
mutually agreed to by the parties, and the Employee accepts such employment,
upon the terms and subject to the conditions set forth in this Agreement.

 

1.2                                 Duties:  The Employee shall perform such
duties as are customarily associated with his then current title or titles,
consistent with the Bylaws of the Company and as required by the Board of
Directors of the Company.  Said duties shall be performed at the Company’s place
of business located at 11494 Sorrento Valley Road, San Diego, California, or at
such place or places as the Company shall reasonably designate or as shall be
reasonably appropriate and necessary to the discharge of the Employee’s duties
in connection with his employment, but subject to the provisions of
Section 4.3.6 of this Agreement.  The Company and the Employee agree that the
duties may be replaced, superseded or supplemented from time to time by the
Board of Directors, but subject to the provisions of Section 4.3.1.3 of this
Agreement.

 

1.3                                 Hours:  During the term of the Employee’s
employment with Company, the Employee will devote his best efforts and
substantially all of his business time and attention to the performance of his
duties hereunder and to the business and affairs of the Company, except for
vacation periods as set forth herein, or for such reasonable time periods to
voluntarily perform charitable or civic duties by Employee.  The Employee will
duly, punctually and faithfully observe the Company’s general employment
policies and practices, including, without

 

1

--------------------------------------------------------------------------------


 

limitation, any and all rules, regulations, policies and/or procedures which the
Company may now or hereafter establish governing the conduct of its business. 
In addition, the Employee will carry out his duties honestly, in good faith and
in the best interest of the Company.

 

1.4                                 Previous Agreements:  Subject to the
following sentence, the parties hereby agree that all previous employment,
consulting or other similar agreements covering the same subject matter of this
Agreement, whether written, verbal or implied between the Company and the
Employee are hereby cancelled, superseded and replaced by this Agreement, and
shall be of no further force or effect provided, however, the Employee shall
remain bound by any confidentiality, invention assignment, non-solicit and
non-compete agreement(s) previously executed in favor of the Company, to the
extent such ancillary agreements exist.  Notwithstanding the foregoing and the
amendment and restatement of the Prior Agreement, Section 2.6 of the Prior
Agreement shall survive the execution of this Agreement.

 

ARTICLE 2

COMPENSATION

 

2.1                                 Salary:  Subject to subsection 2.2, for his
services hereunder, the Employee shall receive a salary, payable in such regular
intervals as shall be determined by the Company, which shall be at the rate of
not less than U.S. $378,000 per year (the “Salary”).

 

2.2                                 Salary Increases:  The rate of Salary
provided for in Section 2.1 shall be reviewed by the Board not less often than
annually and shall be increased from time to time and in such amount as the
Board, in its sole discretion, may determine.

 

2.3                                 Discretionary Bonus:  The Company will,
within 120 days of the end of each fiscal year, determine the annual bonus (the
“Bonus”), if any, earned by the Employee for that fiscal year, based on the
Employee’s achievement of milestones agreed to by the Compensation Committee of
the Board of Directors and the Employee.  Within 60 days of the beginning of
each fiscal year, the Compensation Committee of the Board of Directors and the
Employee shall agree to the Employee’s milestones and the amount of bonus, which
will be awarded to the Employee if one or more milestones are achieved.  In the
Company’s sole discretion it may pay the Bonus in cash, shares of the Company or
stock options of the Company, or any combination thereof, and it may pay the
Bonus in a lump sum or installments, equal or otherwise, over the course of the
fiscal year immediately following the year for which the bonus was earned.

 

2.4                                 Withholding:  All payments of Salary,
Bonuses and other compensation pursuant to this Agreement shall be subject to
withholding taxes and statutory deductions as required by law.  The Company
shall be entitled to deduct from the Salary, Bonus and any other compensation
due to the Employee, and to remit to the required governmental authority, any
amount that it may be required by law or regulation to deduct, retain and remit,
and may deduct other amounts as authorized by the Employee.

 

2.5                                 Stock Options:  In addition to the
compensation provided for in Section 2.1 of this Agreement, the Employee shall
be entitled to such stock options as may be approved by the Board of Directors
of the Company in its sole discretion from time to time, subject to regulatory

 

2

--------------------------------------------------------------------------------


 

approval and subject to the terms and conditions set out in the Inovio
Biomedical Corporation Amended and Restated 2007 Omnibus Incentive Plan, or any
other stock option plans subsequently adopted by the Company applicable to the
Employee’s position, including all terms and conditions regarding vesting and
exercise of options upon termination or other events.

 

ARTICLE 3

FRINGE BENEFITS

 

3.1                                 Participation in Plans:  The Employee shall
be entitled to all additional fringe benefits, including, but not limited to,
life and health insurance programs that may be generally available to other
employees of the Company.  All matters of eligibility for coverage of benefits
under any plan or plans of health, hospitalization, life or other insurance
provided by the Company shall be determined in accordance with the provisions of
the insurance policies and/or applicable benefit plans.  The Company shall not
be liable to the Employee, or his beneficiaries or successors, for any amount
payable or claimed to be payable under any plan or policy of insurance, which is
not paid to any of the Company’s other employees.

 

3.2                                 Vacation:  The Employee shall be entitled to
five weeks paid vacation during each calendar year in accordance with the
vacation accrual schedules and applicable vacation policies and procedures of
the Company, including the maximum cap on accrual, as applied to other employees
of the Company and which may be changed from time to time by the Company.

 

3.3                                 Business Expenses:  The parties acknowledge
that the Employee may incur, from time to time, for the benefit of the Company
and in furtherance of the Company’s business, various business expenses.  The
Company agrees that it shall either pay such reasonable expenses directly, or
reimburse the Employee for such reasonable expenses incurred by the Employee. 
The Employee agrees to submit to the Company original receipts of all expenses
paid by Employee and such other documentation as may be reasonably necessary to
substantiate that all expenses paid or reimbursed hereunder were reasonably
related to the performance of his or her duties, pursuant to the provisions of
any applicable expense reimbursement policies and procedures that the Company
may implement for time to time.

 

3.4                                 Travel Policy:  The Employee shall be
entitled to travel reimbursement consistent with the travel policy of the
Company.

 

ARTICLE 4

TERM AND TERMINATION OF EMPLOYMENT

 

4.1                                 RESERVED.

 

4.2                                 Term:  The term of this Agreement shall be
for a period of two (2) years commencing on the date of this Agreement (the
“Term”), unless terminated earlier pursuant to the provisions of Section 4.3 of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.3                                 Termination:

 

4.3.1                        The Employee’s Right to Terminate:  The Employee
may terminate his obligations under this Agreement during the Term:

 

4.3.1.1                                  at any time upon providing six weeks
notice in writing to the Company; or

 

4.3.1.2                                  upon a material breach or default of
any term of this Agreement by the Company, including any reduction in salary, if
such material breach or default has not been remedied within 15 days after
written notice of the material breach or default has been delivered by the
Employee to the Company, or

 

4.3.1.3                                  for “Good Reason” during the Term. 
“Good Reason” shall mean any of the following, without the Employee’s written
consent: (a) Employee ceases to report directly to the Board of Directors of the
Company, or (b) any other material reduction in the Employee’s duties, position,
authority, title or responsibilities with the Company relative to the duties,
position, authority or responsibilities in effect immediately prior to such
reduction; provided that Company has not cured or remedied such Good Reason
within 15 days after written notice of the Good Reason from the Employee, or

 

4.3.1.4                                  upon a Change of Control that closes
following the one-year anniversary of the date of this Agreement.  For the
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred when: (a) a majority of the directors elected at any annual or special
general meeting of shareholders of the Company are not individuals nominated by
the Company’s then incumbent Board of Directors (“Board”); (b) there is
occurrence of an event whereby any person or entity becomes the beneficial owner
of shares representing 50% or more of the combined voting power of the voting
securities of the Company; or (c) there is a merger or consolidation of the
Company with one or more corporations as a result of which, immediately
following such merger or consolidation, the shareholders of the Company as a
group, as they were immediately prior to such event, will hold less than a
majority of the outstanding capital stock of the surviving corporation.

 

4.3.2                        Company’s Right to Terminate for “Cause”:  The
Company may immediately terminate the Employee’s employment for “Cause” under
this Agreement at any time during the Term upon the occurrence of any of the
following events:

 

4.3.2.1                                  the Employee acting unlawfully,
dishonestly, in bad faith or grossly negligent with respect to the business of
the Company as determined by the Board, upon completion of a reasonable
investigation, and provision of a detailed report of the results of such
investigation to the Employee; or

 

4.3.2.2                                  the Employee committing any crime or
fraud against the Company or its property or the conviction of Employee of any
felony offense or crime reasonably likely to bring discredit upon the Employee
or the Company; or

 

4.3.2.3                                  a material breach or default of any
term of this Agreement by the Employee if such material breach or default has
not been remedied within 30 days after written notice of the material breach or
default has been delivered by the Company to the Employee.

 

4

--------------------------------------------------------------------------------


 

4.3.3                        Company’s Right to Terminate Without Cause:  The
Company may terminate the Employee’s employment under this Agreement at any time
during the Term at the discretion of the Company, without Cause, after the
Employee has received 30 days prior written notice from the Company.

 

4.3.4                        Other Termination:  The Employee’s employment under
this Agreement shall also terminate upon the occurrence of the following:

 

4.3.4.1                                  the Employee’s employment under this
Agreement shall automatically terminate upon the occurrence of the death of the
Employee during the Term of this Agreement; or

 

4.3.4.2                                  notice of termination from the Company
after the Employee has become permanently disabled, or disabled for a period
exceeding 180 consecutive days or 180 days calculated on a cumulative basis over
any one year period during the Term of this Agreement, such that Employee is no
longer able to perform the essential functions of his job even with reasonable
accommodation pursuant to applicable law.

 

4.3.5                        Compensation Due to the Employee on Termination: 
In the event of the termination of the Employee’s employment under this
Agreement for any reason, and upon receipt of an executed release of claims from
the Employee in favor of the Company, the Company shall pay to the Employee on
the date of termination (“Termination Date”) (i) the amount of Base Salary
pursuant to subsection 2.1 of this Agreement that is earned but unpaid as of the
date of termination, (ii) any accrued but unused vacation pay as of such date,
and (iii) any unreimbursed business expenses incurred as of the termination date
pursuant to subsection 3.3 of this Agreement (collectively “Accrued Benefits”)
and Employee shall not be entitled to receive any other payments, compensation
or benefits from the Company under this Agreement, except as expressly set forth
below:

 

4.3.5.1                                  if (i) terminated by the Employee
pursuant to subsection 4.3.1.2 due to a material breach or default by the
Company, for Good Reason pursuant to subsection 4.3.1.3, or pursuant to
subsection 4.3.1.4, (ii) terminated by the Company without Cause pursuant to
subsection 4.3.3, or (iii) terminated pursuant to subsection 4.3.4 due to death
or disability, the Company shall pay to the Employee or his estate, in addition
to the Accrued Benefits earned as of the date of termination and expense
reimbursement as set forth above in subsection 4.3.5, an amount equal to the
annual Bonus, if any, most recently paid to the Employee pursuant to
subsection 2.3 of this Agreement, multiplied by the fraction of which the number
of days between the fiscal year end of the Company related to the bonus and the
date of termination is the numerator, and 365 is the denominator.

 

4.3.5.2                                  if the Employee’s employment is
terminated under any of the provisions enumerated in Section 4.3.5.1, the
Company shall also pay to the Employee or his estate, in addition to the amounts
sent forth in Section 4.3.5.1, an amount equal to twelve (12) months of the
Employee’s then annual Salary.

 

5

--------------------------------------------------------------------------------


 

4.3.5.3                                  if the Employee’s employment is
terminated under any of the provisions enumerated in Section 4.3.5.1, the
Company shall continue the Employee’s group health care benefits for a period of
twelve (12) months from the Employee’s Termination Date pursuant to the Company
plans or, the Company shall pay 100% of the premiums required to continue
Employee’s group health care coverage for a period of twelve months from the
Employee’s Termination Date, under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that the Employee
elects to continue and remains eligible for these benefits under COBRA, and does
not become eligible for health coverage through another employer during this
period.  No other benefits shall be continued.

 

4.3.6                        Termination Due to Relocation:  Notwithstanding the
termination provisions set forth above, if the employment is terminated by
Employee or Company at any time during the Term of this Agreement due to Company
relocating Employee’s place of employment more than 50 miles from its current
location in San Diego, California, as set forth in subsection 1.2 of this
Agreement, and Employee does not consent to such relocation, then the Employee
shall be entitled to receive the Accrued Benefits and the Severance Package that
Employee would receive for a termination for “Good Reason” as provided in
subsections 4.3.5.1, 4.3.5.2 and 4.3.5.3 above.

 

ARTICLE 5

MISCELLANEOUS

 

5.1                                 Assignment Prohibited:  This Agreement is
personal to the Employee hereto and Employee may not assign or delegate any of
Employee’s rights or obligations hereunder.  The Company may not assign this
Agreement without the written consent of the Employee except in connection with
a merger or consolidation of the Company (in which case the merged or
consolidated entity shall remain fully liable for its obligations as the Company
under this Agreement as specified above).

 

5.2                                 Paragraph Headings:  The paragraph headings
used in this Agreement are included solely for convenience and shall not affect
of be used in connection with the interpretation of this Agreement.

 

5.3                                 Legal Expenses of Enforcement:  If either
party commences a legal action or other proceeding for enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees and other
costs incurred in connection with the action or proceeding, in addition to any
other relief to which it may be entitled.

 

5.4                                 Independent Legal Advice:  Employee
acknowledges and understands that this Agreement was drafted and prepared for
the Company with the assistance of legal counsel and that such legal counsel has
not been engaged to protect the rights and interests of Employee to this
Agreement.  Employee further acknowledges and agrees that the Company has given
Employee an adequate opportunity to seek, and Company has recommended that
Employee seek and obtain, independent legal advice with respect to the subject
matter of this Agreement and for

 

6

--------------------------------------------------------------------------------


 

the purpose of ensuring that Employee’s rights and interests are protected. 
Employee represents and warrants to the Company that Employee has sought
independent legal advice, or has consciously chosen not to do so with full
knowledge of the risks associated with not obtaining such independent legal
advice.

 

5.5                                 Severability:  If any provision of this
Agreement is declared invalid by any court or tribunal, then such provision
shall be deemed automatically modified to conform to the requirements for
validity as declared at such time, and as so modified, shall be deemed a
provision of this Agreement as though originally included herein.  In the event
that the provision invalidated is of such a nature that it cannot be so
modified, the provision shall be deemed deleted from this Agreement as though
the provision had never been included herein.  In either case, the remaining
provisions of this Agreement shall remain in effect.

 

5.6                                 Choice of Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, as applied to agreements executed and performed entirely in
California by California residents without regard to California’s choice of law
rule.

 

5.7                                 Entire Agreement:  This Agreement
constitutes the entire, final and complete and exclusive agreement between the
parties regarding the subject matter hereof and supersedes all previous
agreements or representations, whether written, oral or implied, with respect to
employment by the Company provided, however, the Employee shall remain bound by
any confidentiality, invention assignment, non-solicit and non-compete
agreement(s) previously executed in favor of the Company, to the extent such
ancillary agreements exist.  There are no terms, promises, representations,
agreements, or understandings between the parties relating to the subject matter
of this Agreement, which are not fully expressed herein.

 

5.8                                 Change, Modification, Waiver:  No change or
modification of this Agreement shall be valid unless it is in writing and signed
by each of the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless it is in writing and signed by the party against whom the
waiver is sought to be enforced.  The failure of a party of insist upon strict
performance of any provision of this Agreement in any one or more instances
shall not be construed as a waiver or relinquishment of the right to insist upon
strict compliance with such provision in the future.

 

5.9                                 Notices:  All notices required or permitted
hereunder shall be in writing and shall be delivered to the other party in
person or sent by overnight currier with confirmation of delivery, or by regular
mail, postage prepaid, at the address first written above or at such other
address as provided in writing or currently on record at the Company at the time
notice is sent.

 

5.10                           Binding Effect:  This Agreement shall be binding
upon, and inure to the benefit of, the parties, their heirs, successors and
permitted assigns.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

INOVIO BIOMEDICAL CORPORATION

 

 

/s/ J. Joseph Kim

 

J. Joseph Kim, Ph.D., Chief Executive Officer

 

 

 

AVTAR DHILLON, M.D.

 

 

/s/ Avtar Dhillon

 

Avtar Dhillon, M.D.

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------

 